
	
		II
		111th CONGRESS
		1st Session
		S. 1747
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Javier Lopez-Urenda and Maria Leticia
		  Arenas.
	
	
		1.Permanent resident status for
			 Javier Lopez-Urenda and Maria Leticia Arenas
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),
			 Javier Lopez-Urenda and Maria Leticia Arenas shall each be eligible for
			 issuance of an immigrant visa or for adjustment of status to that of an alien
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act (8 U.S.C. 1154) or
			 for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Javier Lopez-Urenda
			 or Maria Leticia Arenas enter the United States before the filing deadline
			 specified in subsection (c), that alien shall be considered to have entered and
			 remained lawfully and shall, if otherwise eligible, be eligible for adjustment
			 of status under section 245 of the Immigration
			 and Nationality Act (8 U.S.C. 1255) as of the date of the enactment
			 of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only to an application for issuance of an immigrant visa or an
			 application for adjustment of status that is filed, with appropriate fees,
			 within 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Javier Lopez-Urenda
			 or Maria Leticia Arenas, the Secretary of State shall instruct the proper
			 officer to reduce by one, during the current or next following fiscal year, the
			 total number of immigrant visas that are made available to natives of the
			 country of that alien’s birth under section 203(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of that alien’s birth under section
			 202(e) of such Act (8 U.S.C. 1152(e)).
			
